Case 2:19-cv-00132-WCB Document 32 Filed 09/24/19 Page 1 of 6 PageID #: 254



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSALL DIVISION
KOJICAST LLC,                                   §
                                                §
       Plaintiff,                               §       CIVIL ACTION NO 2:19-cv-00132
                                                §
v.                                              §             JURY TRIAL DEMANDED
                                                §
FUNIMATION PRODUCTIONS, LLC,                    §
                                                §
       Defendant.                               §

                    PLAINTIFF’S MOTION TO STRIKE DEFENDANT’S
                         P.R. 3-3 INVALIDITY CONTENTIONS

       Plaintiff Kojicast, LLC (“Kojicast” or “Plaintiff”) respectfully asks this Court to strike

Defendant Funimation Productions, LLC’s (“Funimation” or “Defendant”)’s P.R. 3-3 Invalidity

Contentions as inadequate. As this Court knows, this District’s P.R. 3-3 requires an

identification of “[w]hether each item of prior art anticipates each asserted claim or renders it

obvious.” And, “[i]f a combination of items of prior art makes a claim obvious, each such

combination, and the motivation to combine such items, must be identified.” Defendant’s P.R.

3-3 Invalidity Contentions fail to meet this Court’s mandatory disclosure rules.

I.     Background

       Defendant served its P.R. 3-3 invalidity contention disclosure on August 7, 2019. In that

disclosure, Defendant cover letter (attached as Exhibit A):

        (1) incorporated by reference “all prior art submitted to or considered by the United

States Patent and Trademark Office (“PTO”) or any foreign patent office in connection with the

examinations, reexaminations and inter partes reviews of the ’683 Patent and all related U.S. or

foreign applications and any inter partes reviews thereof, including in IPR2019-01118 as to

related U.S. Patent 9,749,380,” followed by indications that any such references may be relied



                                                 1
Case 2:19-cv-00132-WCB Document 32 Filed 09/24/19 Page 2 of 6 PageID #: 255



upon;

        (2) provided a “combinations chart” identifying a multitude of potential obviousness-type

invalidity combinations along with generic combinations for such references, a portion of which

is shown below:




        (3) provided reservation language indicating it could still use uncited portions of cited

reference or other undisclosed references (e.g., “the cited portions are only examples, and

Funimation reserves the right to rely on uncited portions of the prior art references and on other

publications and expert testimony as aids in understanding and interpreting the cited portions, as

providing context thereto, and as additional evidence that a claim limitation is known or

disclosed.”).

        Defendant has also included language indicating that it will rely upon things not

specifically identified in a claim chart:



                                                 2
Case 2:19-cv-00132-WCB Document 32 Filed 09/24/19 Page 3 of 6 PageID #: 256



      •   “Funimation further reserves the right to rely upon combinations disclosed within the
          prosecution history of the references cited herein.”
      •   “The following prior art patent references, including those listed in Charts A-H and
          discussed herein, anticipate and/or render obvious the asserted claims of the ’683
          Patent.”
      •   To the extent a finder of fact finds that a limitation of a given claim was not disclosed
          by one of the references identified in Section II, those claims are nevertheless obvious
          because the Asserted Claims contain nothing beyond ordinary optimization.
      •   “Moreover, to the extent the foregoing references are found not to anticipate the
          asserted claims, the foregoing references render the asserted claims obvious either
          alone or in combination with one or more of the other references identified above
          pursuant to Patent L.R. 3-3(a).”
      •   “To the extent that Kojicast argues that any concept or element claimed in the ’683
          Patent is not disclosed in any one prior art reference, it would, at a minimum, have been
          obvious to adapt each reference to include the concept or combine it with other
          references that disclose the concept.”

II.       Defendants’ P.R. 3-3 Disclosures Should Be Stricken for Attempting to Rely Upon
          Undisclosed Theories

          By listing a host of references that it may (or may not)1 rely upon (including those

incorporated by reference and other uncited references), Defendant’s P.R. 3-3 disclosures plainly

fail to identify, for each claim of the patent-in-suit, which particular references Defendants

intend to combine, if any, under an obviousness theory. Defendants’ failure to disclose specific

obviousness combinations of alleged prior art violates Rule 3-3, which provides that “[i]f a

combination of items of prior art makes a claim obvious, each such combination . . . must be

identified.” P.R. 3-3(b) (emphasis added); see LML Patent Corp. v. JPMorgan Chase & Co.,

2011 U.S. Dist. LEXIS 128724, at *14, 19 (E.D. Tex. Aug. 10, 2011) (holding that Rule 3-3

“requires disclosure of combinations, not just references,” and noting that a plaintiff cannot be

expected to “consider every possible combination of the references disclosed”); Realtime Data

LLC v. Paketeer, Inc., 2009 U.S. Dist. LEXIS 114207, at *18-19, 21-22 (E.D. Tex. December 8,

2009) (holding that it is impermissible to (1) argue obviousness based upon “an impossibly high

1
 In the parties’ meet and confer Defendant argued that these Rule violations need be of no concerns because it
might not rely upon its broad language.


                                                          3
Case 2:19-cv-00132-WCB Document 32 Filed 09/24/19 Page 4 of 6 PageID #: 257



number of combinations”; (2) “reserve[e] the right to combine any charted prior art references”;

and (3) casually note that “the knowledge of one of ordinary skill in the art” renders the

invention invalid).

       Even if Defendant had provided exemplary combinations, this District considers such

exemplary combinations to be insufficient. See Personal Audio, LLC v. Togi Entertainment,

Inc., Case No. 2:13-cv-00013, Dkt. No. 251 at 1-3 (E.D. Tex. Aug. 6, 2014) (striking defendant’s

multi-reference obviousness contentions and holding that “simply providing a small number of

‘exemplary combinations’ does not serve the notice function of the invalidity contentions as to

every possible combination of a universe of references.”), attached as Exhibit 5; Saffran v.

Johnson and Johnson et al, 2:07-cv-451 at Dkt. 49 (E.D. Tex. Feb. 24, 2009) (striking invalidity

contentions, and finding that the use of “language purporting to make the contentions merely

illustrative” and failure to “specifically identify combinations of references that the defendants

anticipate using at trial” constituted “an attempt to end run the rules.”), attached as Exhibit 6.

          In short, the Defendant’s shotgun approach to listing only possible obviousness

combinations is an unacceptable “attempt to end run the rules,” as Defendant are required to

“specifically identify combinations of references that the defendants anticipate using at trial.”

Saffran, 2:07-cv-451 at *1.

       This Court has previously stricken invalidity contentions that failed to identify the

specific combinations that the defendants intended to use at trial. Id. (“The defendants’ current

‘Invalidity Contentions’ are an attempt to end run the rules. They do not specifically identify

combinations of references that the defendants anticipate using at trial . . . .”); see also Personal

Audio, 2:13-cv-00013 (“The Court finds that Defendants have failed to put Plaintiff on notice for

the bulk of the thousands of possible combinations that result from the broad language in




                                                   4
Case 2:19-cv-00132-WCB Document 32 Filed 09/24/19 Page 5 of 6 PageID #: 258



Defendants’ invalidity contentions. Accordingly, the Court holds that striking Defendants’ multi-

reference obviousness contentions is appropriate here.”); Whirlpool Corp., v. TST Water, LLC,

2:15-cv-1528 (E.D. Tex ) at *2 (striking disclosure of “buckets” of prior art references as

insufficient under P.R. 3-3), attached as Exhibit 7. Further exacerbating the multifarious

combination problem is the fact that Defendant’s disclosures indicate that they may rely upon

unanalyzed numerous “state of the art” references.

III.   Conclusion

       Defendant’s repeated, uninformative statements about the combinability of references

and identification of references that can be combined fail to provide the required disclosure.

Plaintiff is left to guess, for each claim of each asserted patent, as to which of the thousands of

possible alleged combinations Defendant intends to assert at trial, if any; how those references

combine; and why those references are properly combined. Defendant’s disclosure serves the

purpose of attempting to preserve every imaginable invalidity defense, but it wholly fails to

identify for Plaintiff or this Court any of the defenses it actually expects to present at trial.

Defendants’ massive non-disclosure should be stricken in its entirety.

Dated: September 24, 2019                    Respectfully submitted,
                                             /s/ Ryan S. Loveless

                                             James L. Etheridge, TX Bar No. 24059147
                                             Ryan S. Loveless, TX Bar No. 24036997
                                             Brett A. Mangrum, TX Bar No. 24065671
                                             Travis L. Richins, TX Bar No. 24061296
                                             Jeff Huang (Admitted E.D. Tex.)
                                             Etheridge Law Group, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, TX 76092
                                             Tel.: (817) 470-7249
                                             Fax: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Brett@EtheridgeLaw.com

                                                 5
Case 2:19-cv-00132-WCB Document 32 Filed 09/24/19 Page 6 of 6 PageID #: 259



                                             Travis@EtheridgeLaw.com
                                             Jeff@EtheridgeLaw.com
                                             Attorneys for Plaintiff




                             CERTIFICATE OF CONFERENCE


       I hereby certify that I conferred with counsel for Defendant via email communication and

during a telephonic conference on August 30, 2019. Defendant Funimation Productions is

opposed to this motion.


                                             /s/ Ryan S. Loveless
                                             Ryan S. Loveless




                                CERTIFICATE OF SERVICE


       I hereby certify that all counsel of record, who are deemed to have consented to

electronic service are being served this July 17, 2019 with a copy of this document via email.


                                             /s/ Ryan S. Loveless
                                             Ryan S. Loveless




                                                 6
